Case: 09-10487     Document: 00511158568          Page: 1    Date Filed: 06/29/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 29, 2010

                                       No. 09-10487                         Lyle W. Cayce
                                                                                 Clerk

TRACY PRICE,

                                                   Plaintiff–Appellant,
v.

TAKATA CORP., a Japanese Corporation; TK HOLDINGS, INC., a Delaware
Corporation; and as Successor-in-Interest to TAKATA, INC., a Delaware
Corporation; TK HOLDINGS I, LLC, a Delaware Corporation; TAKATA
RESTRAINT SYSTEMS, INC., a Delaware Corporation; TAKATA SEAT
BELTS, INC., a Delaware Corporation; TAKATA USA CORP., a Delaware
Corporation; HONDA MOTOR COMPANY LTD, a Japanese Corporation;
HONDA RESEARCH AND DEVELOPMENT CO. LTD, a Japanese
Corporation; AMERICAN HONDA MOTOR COMPANY, a Delaware
Corporation; HONDA OF AMERICA MANUFACTURING, INC., a Delaware
Corporation,

                                                   Defendants–Appellees.




                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 2:08-CV-151


Before JOLLY, SMITH, and OWEN, Circuit Judges.
PER CURIAM:*



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10487     Document: 00511158568     Page: 2   Date Filed: 06/29/2010

                                  No. 09-10487

      A jury returned a verdict for defendants Honda Motor Company Ltd.
(Honda) and Takata Corp. (Takata) in a case arising from the injuries Tracy
Price sustained in a car accident. Price appeals with challenges to the district
court’s admission of evidence of her drug abuse. For the following reasons, we
affirm.
                                         I
      This case arises from a tragic, one-car accident that rendered Price
paraplegic. Price brought suit against Honda, the manufacturer of her car, and
Takata, the manufacturer of the seatbelt in her car. She alleged that Honda and
Takata were liable for her injuries because the seatbelt in her car was defective.
She contended that the seatbelt buckle was subject to partial engagement, such
that it seemed to latch when it actually did not latch. The case proceeded to trial
on her tort claims.
      At trial, to show that Price was at fault for the car accident, Honda and
Takata introduced testimony that Price had a history of methamphetamine use
and that after the accident she was assessed a fine for drug paraphernalia found
in her car. They also introduced expert testimony that if Price had ceased her
use of methamphetamine two days before the accident, as she asserted, she
would have been experiencing withdrawal symptoms, including fatigue. The
jury returned a verdict for Honda and Takata, finding that Price was not
wearing her seatbelt at the time of the accident.
      Price appeals and argues that the district court abused its discretion in
admitting the evidence of her methamphetamine use. She argues that the
evidence of her drug use is irrelevant since a jury is not allowed to consider a
plaintiff’s fault in a crashworthiness case. She also argues that even if the
evidence is marginally relevant, the district court should have excluded it since
the evidence’s probative value is substantially outweighed by the danger of
unfair prejudice.

                                        2
   Case: 09-10487         Document: 00511158568         Page: 3     Date Filed: 06/29/2010

                                        No. 09-10487




                                               II
       We review a district court’s decision to admit or exclude evidence for abuse
of discretion.1 “A trial court abuses its discretion when its ruling is based on an
erroneous view of the law or a clearly erroneous assessment of the evidence.” 2
“If we find that an abuse of discretion has occurred, we then apply the harmless
error doctrine.”3 Thus, we will affirm the evidentiary ruling “unless the district
court abused its discretion and a substantial right of the complaining party was
affected.”4 “An error does not affect substantial rights if the court is sure, after
reviewing the entire record, that the error did not influence the jury or had but
a very slight effect on its verdict.” 5
       On appeal, Price did not address whether the introduction of evidence of
her drug use was harmful. “As a general rule, a party waives any argument that
it fails to brief on appeal.”6 Price makes no arguments in her brief as to how the
allegedly erroneous evidentiary rulings affected the jury finding that she was not
wearing her seatbelt. She points to no moment in which Honda or Takata called
upon the jury to infer that her drug use affected her ability or likelihood to
buckle her seatbelt or suggested that her drug use diminished her right to
recover. Neither does she cite any instances in the record in which Honda or

       1
           Paz v. Brush Engineered Materials, Inc., 555 F.3d 383, 387 (5th Cir. 2009).
       2
           Id. (internal quotation marks and citation omitted).
       3
       Price v. Rosiek Constr. Co., 509 F.3d 704, 707 (5th Cir. 2007) (internal quotation
marks and citation omitted).
       4
           Id. (internal quotation marks and citation omitted).
       5
           Id. at 707-08 (internal quotation marks and citation omitted).
       6
        United States v. Whitfield, 590 F.3d 325, 346 (5th Cir. 2009), pet. for cert. filed, Nos.
09-1422, 09-11039 (May 24, 2010); No. 09-11067 (May 25, 2010) .

                                                3
   Case: 09-10487    Document: 00511158568      Page: 4    Date Filed: 06/29/2010

                                     No. 09-10487

Takata attacked the credibility of her testimony because of her drug use.
Accordingly, because her brief does not adequately discuss how the evidence of
drug abuse affected the jury verdict, Price has waived any contention that this
error was harmful.
      Even if we were to assume that Price did not waive this issue, any error
in admitting the evidence was harmless.             A review of the entire record
demonstrates that the evidence of Price’s drug use had very slight, if any, effect
on the jury’s finding that the plaintiff was not wearing her seatbelt.         The
question of whether Price was wearing her seatbelt turned on the testimony of
three Emergency Medical Technicians (EMTs) and Price. The EMTs, who each
arrived at the scene of the accident, testified that Price informed them that she
had not engaged her seatbelt. Price’s testimony did not directly refute these
statements. She testified that she always wears her seatbelt, but that she could
not remember what she told the EMTs. The evidence of Price’s drug use was
proffered not to discredit this testimony, but rather to show that she caused the
one-car accident. Further, the expert witness did not testify as to whether her
drug withdrawal affected her seatbelt use, and Honda and Takata made no
arguments that her drug use had any role in her failure to wear a seatbelt.
Thus, even if the evidence was improperly admitted, it did not alter the jury’s
verdict.
                                 *        *         *
      Accordingly, we AFFIRM the district court’s judgment.




                                          4